DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 11/01/2021 is acknowledged. Claims 15-18 are amended and claims 1-14 are canceled.
Claims 15-18 are under examination.

Claim Interpretation
Claim 15 recites the transitional phrase “as defined in”, which is interpreted as being equivalent to “characterized by” (see MPEP 2111.03 (I)). In the context of the claims and the specification, the phrase “as defined in SEQ ID NO: X” is interpreted as being equivalent to “comprising SEQ ID NO: X”, which means that the entirety of the recited sequence is required. In other words “as defined in” SEQ ID NO: 19 is interpreted as a compound that must comprise 100% of the residues in SEQ ID NO: 19, but does not exclude additional residues.

Objections/Rejections Withdrawn
Note, any previous objections or rejections over claims 1-14 are hereby withdrawn in response to Applicant’s cancelation of those claims.

Drawings/Specification
The objection to the Drawings/Specification is withdrawn in response to Applicant’s submission of a substitute B&W Figure 1 and amendment to the specification to delete color drawing language.  

Claim Objections
The objection to claims 15 and 18 for minor informalities is withdrawn in response to Applicant’s amendment of the claims. Specifically, claim 15 has been amended to delete the period (.) from line 3. In addition the multiple periods in claim 18 have been deleted. Finally, the plurality of elements set forth in claim 18 are now separated by a line indentation and a dash (-).

Claim Rejections - 35 USC § 112(b)
The rejection of claims 15-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in response to Applicant’s amendment of the claims. Specifically, claims 15-17 no longer depend from an indefinite claim.

Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The rejection of claims 16 and 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification for scope of enablement is withdrawn in 


Written Description
The rejection of claims 16-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment of the claims. Specifically, claims 16-18 have been amended to depend from claim 15, which recites specific amino acids sequences and was not included in the original rejection set forth at pages 18-22 of the Office action mailed 07/21/2021. 

New Objection/Rejections Maintained
Claim Objections
Claims 15-18 are objected to because of the following informalities. Claim 15 has been amended to be in independent form, but has not been amended to incorporate details from now canceled claim 1, thus rendering the claim awkward. The following amendment is suggested:
15. A compound comprising a C-terminal nLG3 or (h)nLG3 domain of mouse or human agrin joined via a linker to a protein or an antibody, wherein the compound is selected from the group consisting of:
the protein ActR-Fc comprising SEQ ID NO: 19 linked to the nLG3 domain  comprising SEQ ID NO: 5,
ii) the protein (h)ActR-Fc comprising SEQ ID NO: 21 linked to the (h)nLG3 domain  comprising SEQ ID NO: 10,
iii) the protein Fol-Fc comprising SEQ ID NO: 26, linked to the nLG3 domain  comprising SEQ ID NO: 5,
iv) the antibody comprising the heavy chain sequence comprising SEQ ID NO: 28 (ActRMAb(HC)) and the light chain sequence comprising SEQ ID NO: 29 (ActRmAb(LC)) linked to the (h)nLG3 domain comprising SEQ ID NO: 10, 
v) the antibody comprising the heavy chain sequence comprising SEQ ID NO: 31 (MyomAb(HC)) and the light chain sequence comprising SEQ ID NO: 32 (MyomAb(LC)) linked to the (h)nLG3 domain comprising SEQ ID NO: 10
Since claims 16-18 depend from claim 15, they incorporate the grammatical awkwardness. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



The rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained for reasons of record and the following.
 Applicant has amended claim 18 to replace the phrase “such as” with “including”. Nevertheless, in the context of this claim, the word “including” is synonymous with “such as” or “for example” and renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. The term “including” also raises a new issue. The raising of this issue is necessitated by Applicant’s amendment. The claim has been amended to resemble separate Markush-type grouping, which is a closed group of alternatives. In a Markush grouping, the selection is made from a group “consisting of” rather than “comprising” or “including” the alternative members. See MPEP 2173(h), citing Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group “comprising”, “including” or “consisting essentially of” the recited alternatives, the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.
Note that the issue raised in the Office action mailed 07/21/21 with respect to entire separate sentences in the body of the claim (pages 10-11) has been addressed by Applicant’s amendment.
Response to Arguments
Applicant argues at p. 8 of the Remarks filed 11/01/2021 that the exemplary language in claim 18 has been removed. 

This argument has been fully considered, but is not found persuasive. In the context of claim 18, the word “including” is synonymous with “such as” or “for example” and renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
The rejection of claim 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification for scope of enablement is maintained for reasons of record and the following. It is noted that Applicant has amended the claims to narrow the scope of the encompassed compounds, however, as was set forth at p. 13 of the Office action mailed 07/21/2021, when evaluating enablement, it is appropriate to 
As was noted at pages 13-15 of the Office action mailed 07/21/2021, the instant specification provides guidance that certain nLG3 and (h)nLG3 containing compounds disclosed therein result in improved physiological endpoints related to muscle in mouse models. The specification teaches that muscle weights of mice treated with nLG3 or (h)nLG3 containing compounds have higher relative muscle weights and lower body weights compared to control compounds (see p. 24, Figures 3 and 4). In addition, mice treated with nLG3 and (h)nLG3 containing compounds ActR-Fc-nLG3 (SEQ ID NO: 22), ActmAb-nLG3 and MyomAB-(h)nLG3 (SEQ ID NO: 33) performed better in the rotarod experiment compared to compounds without nLG3 or (h)nLG3 (see p. 24, Figure 5). Mice treated with ActR-Fc-nLG3 (SEQ ID NO: 22) had “significantly increased in muscle weight compared to vehicle but significantly lower than the body weights of ActR-Fc (an activin receptor antagonist—see pages 24-25, Figures 6 and 7). The specification teaches that the treadmill performance of ActR-Fc-nLG3 (SEQ ID NO: 22) treated mice improved after treatment compared to before treatment, although it is not clear whether the results were significant (see p. 25, Figure 8). An experiment in which mice were run on a treadmill showed that ActR-Fc-nLG3 (SEQ ID NO: 22) treated mice had improved muscle endurance (see p. 25, Figure 9). The mean grip strength of ActR-Fc-nLG3 (SEQ ID NO: 22) treated mice was higher (see p. 25, Figure 10). The ActR-Fc-nLG3 (SEQ ID NO: 22) treated mice had increased cross sectional area (CSA—the cross section of a muscle perpendicular to its fibers—see pages 25-26 of the instant specification, Figure 11). In summary, the instant specification discloses that certain specific nLG3 and 
	Claim 18 still recites “a method of treatment of a pathological condition leading to the loss of muscle function”. The claim as written encompasses not merely treatment of the muscle loss or atrophy, but also treatment of the recited pathological conditions. For example, claim 18 includes Huntington's disease, Alzheimer's disease, Parkinson’s disease, ALS, brain atrophy and dementia as pathological conditions to be treated. Van Bulck et al. (Int. J. Mol. Sci. 2019, 20, 719 doi:10.3390/ijms20030719; 36 pages total—of record) note that “[n]eurodegenerative diseases are incurable and debilitating conditions that result in progressive degeneration and/or death of nerve cells,” (see p. 1, 1st sentence). The instant specification clearly shows that the compounds set forth in SEQ ID NOs: 22, 23, 30 and 33 have the potential to treat muscle atrophy resulting from these conditions, but not the underlying conditions themselves. See the discussion above regarding the teachings of the instant specification. It is suggested that the claim be amended to recite treatment of the loss of muscle function resulting from a pathological condition.
	Due to the large quantity of experimentation necessary to test the recited compounds for the function of treating the pathological conditions recited in claim 18, the lack of direction/guidance presented in the specification regarding and the complex nature of treating the recited diseases, and the breadth of the claims which fail to recite limitations of what is being treated (claim 18), undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  
Response to Arguments
	Applicant’s Remarks filed 11/01/2021 do not address the concerns raised with respect to claim 18. 


Closest Prior Art
	The prior art does not teach the compounds set forth in claim 15. See pages 22-24 of the previous Office action mailed 07/21/2021, with respect to the teachings of Imhof et al. (20100316645) and Melton (20080261879), hereby incorporated. The claims have been amended to depend from claim 15, which recites new sequences not previously in the claim. Berger et al. (20100272734) teach a human anti-ActRIIB antibody that shares over 99% sequence identity with instant SEQ ID NOs: 28: 
RESULT 1
US-12-767-509-146
; Sequence 146, Application US/12767509
; Publication No. US20100272734A1
; GENERAL INFORMATION
;  APPLICANT: Novartis AG
;  TITLE OF INVENTION: COMPOSITIONS AND METHODS FOR INCREASING MUSCLE GROWTH
;  FILE REFERENCE: 53508
;  CURRENT APPLICATION NUMBER: US/12/767,509
;  CURRENT FILING DATE: 2010-04-26
;  PRIOR APPLICATION NUMBER: US 61/173004
;  PRIOR FILING DATE: 2009-04-27
;  PRIOR APPLICATION NUMBER: US 61/306137
;  PRIOR FILING DATE: 2010-02-19
;  NUMBER OF SEQ ID NOS: 190
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 146
;  LENGTH: 445
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: heavy chain
US-12-767-509-146

  Query Match             99.5%;  Score 2360;  DB 8;  Length 445;
  Best Local Similarity   99.3%;  
  Matches  442;  Conservative    1;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSSYINWVRQAPGQGLEWMGTINPVSGSTSY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy         61 AQKFQGRVTMTRDTSISTAYMELSRLRSDDTAVYYCARGGWFDYWGQGTLVTVSSASTKG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTMTRDTSISTAYMELSRLRSDDTAVYYCARGGWFDYWGQGTLVTVSSASTKG 120

Qy        121 PSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLYSL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLYSL 180

Qy        181 SSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGGPSVFL 240
              |||||||||||||||||||||||||||||||:|||||||||||||||||||  |||||||
Db        181 SSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPEAAGGPSVFL 240

Qy        241 FPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 FPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRV 300

Qy        301 VSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREEMTKNQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREEMTKNQ 360

Qy        361 VSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNV 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 VSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNV 420

Qy        421 FSCSVMHEALHNHYTQKSLSLSPGK 445
              |||||||||||||||||||||||||
Db        421 FSCSVMHEALHNHYTQKSLSLSPGK 445

In addition, Berger et al. teach a sequence sharing 100% sequence identity with SEQ ID NO: 29:
RESULT 1
US-12-767-509-141
; Sequence 141, Application US/12767509
; Publication No. US20100272734A1
; GENERAL INFORMATION
;  APPLICANT: Novartis AG
;  TITLE OF INVENTION: COMPOSITIONS AND METHODS FOR INCREASING MUSCLE GROWTH
;  FILE REFERENCE: 53508
;  CURRENT APPLICATION NUMBER: US/12/767,509
;  CURRENT FILING DATE: 2010-04-26
;  PRIOR APPLICATION NUMBER: US 61/173004
;  PRIOR FILING DATE: 2009-04-27
;  PRIOR APPLICATION NUMBER: US 61/306137
;  PRIOR FILING DATE: 2010-02-19
;  NUMBER OF SEQ ID NOS: 190
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 141
;  LENGTH: 217
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: light chain


  Query Match             100.0%;  Score 1137;  DB 8;  Length 217;
  Best Local Similarity   100.0%;  
  Matches  217;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSALTQPASVSGSPGQSITISCTGTSSDVGSYNYVNWYQQHPGKAPKLMIYGVSKRPSGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSALTQPASVSGSPGQSITISCTGTSSDVGSYNYVNWYQQHPGKAPKLMIYGVSKRPSGV 60

Qy         61 SNRFSGSKSGNTASLTISGLQAEDEADYYCGTFAGGSYYGVFGGGTKLTVLGQPKAAPSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SNRFSGSKSGNTASLTISGLQAEDEADYYCGTFAGGSYYGVFGGGTKLTVLGQPKAAPSV 120

Qy        121 TLFPPSSEELQANKATLVCLISDFYPGAVTVAWKADSSPVKAGVETTTPSKQSNNKYAAS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TLFPPSSEELQANKATLVCLISDFYPGAVTVAWKADSSPVKAGVETTTPSKQSNNKYAAS 180

Qy        181 SYLSLTPEQWKSHRSYSCQVTHEGSTVEKTVAPTECS 217
              |||||||||||||||||||||||||||||||||||||
Db        181 SYLSLTPEQWKSHRSYSCQVTHEGSTVEKTVAPTECS 217

Nevertheless, Berger et al. do not teach linking the antibodies to the (h)nLG3 region of agrin.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649